F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                        February 7, 2007
                                TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                        Clerk of Court

 JOSEPH L. W ILLIAM S,
              Petitioner–Appellant,                      No. 06-1417
 v.                                              (D.C. No. 06-CV-755-ZLW )
 JA M ES E. A BB OTT; TH E                                (D . Colo.)
 A TTO RN EY G EN ER AL O F THE
 STA TE OF C OLO RA D O ,
              Respondents–Appellees.



                                      OR DER *


Before KELLY, M cKA Y, and LUCERO, Circuit Judges.


      In this pro se § 2254 appeal, Petitioner challenges his 1994 murder

conviction. In his § 2254 petition, he raised claims concerning denial of his right

to self-representation, unknowing waiver of his right to testify, and ineffective

assistance of counsel. The petition was referred to a magistrate judge, who

determined, based on the record before him, that the one-year limitation period

for filing a habeas petition expired in 1997. The magistrate judge then ordered

Petitioner to show cause w hy his petition should not be dismissed on those

grounds.


      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In response, Petitioner submitted excerpts of state court orders and briefs

indicating Petitioner filed two post-conviction proceedings in state court, the first

having been filed even before Petitioner’s direct appeal was concluded. The

district court, after thoroughly analyzing the tolling of the one-year limitations

period under 28 U .S.C. § 2244(d)(2) in light of these documents, nevertheless

determined that Petitioner’s action was time-barred. Given the district court’s

cogent analysis, we see no reason to repeat that effort here.

      Petitioner must obtain a certificate of appealability in order to challenge the

district court’s denial of his habeas petition. See Montez v. M cKinna, 208 F.3d

862, 867 (10th Cir. 2000). To obtain a certificate of appealability, Petitioner

must make a “substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2) (2000). In order to meet this burden, Petitioner must

demonstrate “that reasonable jurists could debate w hether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.”

Slack v. M cDaniel, 529 U.S. 473, 484 (2000) (quotation omitted).

      After carefully review ing the district court’s comprehensive and well-

reasoned disposition, the record on appeal, and Petitioner’s filings, we find

nothing that meets our standard for the grant of a certificate of appealability. For

substantially the reasons set forth by the district court, we DENY Petitioner’s

request for a certificate of appealability and DISM ISS the appeal. W e do,

                                          -2-
however, GR ANT Petitioner’s motion to proceed in form a pauperis.

                                            Entered for the Court


                                            M onroe G. M cKay
                                            Circuit Judge




                                      -3-